Citation Nr: 0202141	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  96-23 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a right shoulder 
disability.

Entitlement to service connection for a right knee 
disability, including arthritis.

Entitlement to service connection for a left knee disability, 
including arthritis.

Entitlement to an initial rating in excess of 30 percent for 
hallux valgus, metatarsalgia, calcaneal spurring, arthritis, 
and callous formation of the right foot.

Entitlement to an initial rating in excess of 30 percent for 
hallux valgus, metatarsalgia, calcaneal spurring, arthritis, 
and callous formation of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
service retirement in December 1994.  He did not serve in the 
Republic of Vietnam during the Vietnam Era, or in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1995 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  That rating decision denied, in 
pertinent part, the claims for service connection for an 
acquired psychiatric disability, a right shoulder disability, 
a right knee disability, and a left knee disability, and 
granted service connection for hallux valgus, metatarsalgia, 
calcaneal spurring, arthritis, and callous formation of the 
right foot and the left foot, each evaluated as 10 percent 
disabling.  At a personal hearing held before the RO Hearing 
Officer in July 1996, the veteran limited the issues on 
appeal to those shown on the title page of this decision, 
including service connection for an acquired psychiatric 
disability.  

This case was previously before the Board in August 1997, and 
the denial of the veteran's claim for an acquired psychiatric 
disability was upheld.  The Board remanded the remaining 
issues to the RO for additional development of the evidence 
and readjudication of those issues on the merits.  While the 
case was in remand status, a rating decision of May 2001 
granted increased ratings of 30 percent each for the 
veteran's service-connected hallux valgus, metatarsalgia, 
calcaneal spurring, arthritis, and callous formation of the 
right foot and the left foot.  These matters are addressed in 
the remand portion of the decision.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his service connection claims.  

2.  The veteran's right shoulder symptomatology with 
limitation of motion began during active service, and is 
present on postservice VA examinations; continuity of right 
shoulder symptomatology has been demonstrated.

3.  The veteran's right knee symptomatology with X-ray 
evidence of mild superior patella spurring began during 
active service and degenerative joint disease of the right 
knee with limitation of right knee motion was shown on 
postservice VA examinations; continuity of right knee 
symptomatology has been demonstrated.

4.  The veteran's left knee symptomatology with X-ray 
evidence of mild superior patella spurring began during 
active service, and degenerative joint disease of the left 
knee with limitation of left knee motion was shown on 
postservice VA examinations; continuity of left knee 
symptomatology has been demonstrated.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).  

2.  A right knee disorder, including degenerative joint 
disease, was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).  

3.  A left knee disorder, including degenerative joint 
disease, was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a right shoulder 
disability and for right and left knee disabilities, 
contending that those disabilities began during active 
service and have been demonstrated on private and VA 
examinations following service separation.  

I.  Evidentiary and Procedural History

The veteran's service entrance examination disclosed no 
abnormalities of the shoulders or knees.  His service medical 
records show that he was seen on three occasions in November 
1984 for complaints of right shoulder pain after heavy 
lifting.  The clinical assessment was musculoskeletal strain.  
In September 1992, he was seen for complaints of right 
shoulder pain, assessed as migratory arthralgia.  However, a 
total body bone scan in September 1992 revealed increased 
uptake of isotope in the right shoulder consistent with areas 
of degenerative joint disease (arthritis).  An orthopedic 
consultation in October 1992 showed mild to moderate 
impingement pain on forward flexion and anterior impingement 
pain on resisted abduction of the right shoulder.  A positive 
apprehension sign was noted in the right shoulder.  The 
orthopedic diagnosis was bilateral impingement of shoulders 
secondary to mild anterior instability.  The veteran was 
referred to physical therapy for range-of-motion exercises to 
strengthen his rotator cuff.  Records dated in November 1992 
reflect treatment of the veteran for a right shoulder 
subacromial impingement, with improvement.  

The veteran's service medical records further show that the 
veteran was seen in April 1975 with complaints of right knee 
pain after a fall.  The diagnosis was contusion and abrasion.  
In April 1977, he was seen on follow-up for cleaning and a 
dressing change for a left knee injury.  In May 1989, he was 
seen for complaints of right knee pain of two weeks' 
duration, with no history of injury.  Examination of the 
right knee was entirely normal.  The diagnosis was 
arthralgia, right knee, and he was referred for an orthopedic 
consultation.  A report of orthopedic examination in June 
1989 revealed no objective findings, and the clinical 
assessment was overuse syndrome, both knees.  Although X-ray 
examination of the knees in July 1989 disclosed no evidence 
of effusion, soft tissue calcifications, or joint space 
narrowing, mild superior patellar spurring was seen, 
bilaterally.  A subsequent orthopedic consultation in May 
1990 disclosed no abnormalities of either knee.  In September 
1992, the veteran complained of pain in his knees.  A report 
of orthopedic examination in October 1992 revealed no pain, 
instability, crepitus, or limitation of motion, and 
McMurray's sign was negative.  After completion of an 
exercise program, the diagnosis was probable chondromalacia, 
and anterior knee pain, right knee.  The veteran did not 
undergo a service retirement examination.  

A report of VA general medical examination, conducted in July 
1995, cited the veteran's complaints of right shoulder pain 
on prolonged use and bilateral knee pain, right worse than 
left.  Examination of the right shoulder disclosed crepitus 
on rotational movement, with limitation of motion to 170 
degrees on forward elevation, to 140 degrees on abduction, to 
90 degrees on external rotation, and to 40 degrees on 
internal rotation.  He could elevate and depress the upper 
extremities against resistance without difficulty, and no 
other abnormalities were found in the upper extremities.  
Examination of the knees revealed crepitus on passive flexion 
and extension of the knees, bilaterally, without evidence of 
effusion, tenderness on palpation of the joint lines or 
patellae, anterior or lateral instability, or locking on 
McMurray's test.  Flexion was limited on the right to 122 
degrees, and on the left to 120 degrees, with complaints of 
pain on full flexion.  Knee and ankle reflexes were good, and 
there was good motor functioning of both lower extremities.  
X-ray examination of the right shoulder disclosed no evidence 
of fracture, dislocation, or other bone or joint abnormality.  
X-ray studies of the veteran's knees revealed no evidence of 
fracture or dislocation and did not address the presence or 
absence of degenerative changes of the knees.  The diagnoses 
were rule out degenerative joint disease of both knees, right 
worse than left, symptomatic more on inactivity, and rule out 
degenerative joint disease of the right shoulder with 
decreased range of motion.  

At his personal hearing held in July 1996 before the RO 
Hearing Officer, the veteran testified that he experienced 
right shoulder pain while on active duty, that he currently 
had a full range of motion in that shoulder, and that he has 
never noticed any crepitus, popping, crackling or creaking on 
motion of that shoulder.  He related that if his shoulder 
hurts on motion, he stops that activity, and that lack of 
activity of that shoulder or in his knees sometimes caused 
them to hurt.  He testified that he was given an exercise 
program while in service for complaints of knee pain, that he 
was diagnosed during active service with degenerative 
arthritis of his right shoulder and knees, and that he 
continues to have pain in his right shoulder and both knees.  
A transcript of the testimony is of record.

Private treatment records from Dr. D., dated from May 1996 to 
September 1997, show that the veteran was seen in June 1996 
for complaints of arthritis of the feet and right knee.  No 
clinical findings were reported.  

Private treatment records from Drs. K. and M., dated from 
January 1997 to March 1998, show that the claimant was seen 
in May 1997 and found to have a full range of motion in both 
upper and lower extremities, without crepitus, edema, 
lesions, or tenderness along the joint lines or the medial or 
lateral ligaments.  No joint changes were seen, and there 
were no findings consistent with gout or rheumatic arthritis.  
Entries in July 1997 note the absence of any muscle 
tenderness of the lower extremities, and that the knees were 
totally benign, without any findings of crepitus under the 
patellae, bilaterally.  The assessment was leg and arm pain 
with a history of arthritis or tendonitis.  

A report of VA neurological examination, conducted in March 
1998, noted the examiner's review of the veteran's service 
medical records and cited the veteran's July 1995 VA X-ray 
examinations showing no abnormalities of the shoulders or 
knees.  The examiner stated that the veteran provided an 
extremely poor, circumstantial, and prolix history, making 
little reference to symptoms, and that he made little eye 
contact.  The veteran related that he suffered diffuse pains 
in his lower extremities 20-24 hours per day, worsened by 
inactivity and relieved by being busy and going to work.  He 
denied any loss of sensation or impairment of muscle 
strength, and indicated that he was able to work a full day, 
with more discomfort by midday, but noted that nothing makes 
his symptoms worse or better.  Addressing his right shoulder 
and knee complaints, the veteran stated that the only symptom 
was pain, and that he was able to do "pretty good" despite 
the pain.  He also stated that his range of motion in those 
joints was not a problem and that he had no loss of strength 
when fatigued.  

Neurological examination disclosed normal posture, tone, 
power and coordination, and the pattern of skilled movements 
was preserved.  There was no evidence of redness, swelling, 
tenderness, guarding of motion, abnormal movement, edema, 
effusion or instability, injury, or inflammatory disease or 
associated constitutional symptoms of the joints.  All 
movements were naturally controlled and normally sustained, 
gait was normal, Romberg's sign was negative, and all 
reflexes of the upper and lower extremities were 1+, equal 
and symmetrical, bilaterally.  Sensation was normal 
throughout for touch, pin-prick, temperature, position and 
vibration.  Right shoulder elevation was to 135 degrees, 
extension was normal at 60 degrees, passive abduction was to 
90 degrees, and external rotation was to 90 degrees and 
normal for his body build.  Abduction starting at 90 degrees 
permitted an additional 70 degrees.  This was described as 
normal for a man of his body build.  Adduction of each 
shoulder was carried out to 35 degrees, and this was also 
described as normal.  There was no tenderness on forced 
abduction or on palpation of the shoulder joint.  Knee 
flexion from full extension to flexion disclosed that flexion 
was limited slightly due to enormous thigh muscles, and knee 
ligaments were tight, with a negative drawer's sign, negative 
McMurray's phenomena, no tenderness of the medial joint line, 
and no patellae malalignment or discomfort.  

The examiner stated that the veteran's weight-bearing joints 
were unremarkable, and that the calluses on his hands were 
consistent with sustained physical work.  He further opined 
that any limitation of elevation of the shoulder appeared to 
be voluntary, as the veteran's capacity to extend, internally 
rotate the shoulder and flex the elbow were inconsistent with 
a limitation of shoulder elevation.  X-rays of the knee 
joints were normal except for spurring along the tendinous 
insertion along the anterior patellae on either side.  X-rays 
of the shoulders revealed no abnormality.  The diagnoses were 
minor areas of spur formation and degenerative joint disease 
of the knees of minimal, if any, significance, with right 
patellar spurs, and no evidence of circulatory problems, soft 
tissue coverings, or bony encasements of the central or 
peripheral nervous system; no evidence of neurological 
disease; and no evidence of disease of the right shoulder 
joint.  The right shoulder joint and both knees were 
described as equally functional.  The examining neurologist 
stated that the veteran had no difficulty with movement, 
fatigue, coordination, or loss of function due to pain, and 
indicated that the type of arthritis shown was not subject to 
flare-ups.  It was noted that X-rays taken while in service 
confirmed the presence of spurs in various parts of the 
veteran's body which appeared to have had their onset during 
active service but which were not productive of disability.  

A report of VA orthopedic examination, conducted in April 
1998, noted the examiner's review of the veteran's service 
medical records and cited the veteran's complaints of 
multiple joint pains while on active duty, worse in his right 
shoulder and both knees, and treated conservatively.  The 
veteran related that his right shoulder bothered him only at 
rest, but did not wake him, and that his knees hurt a bit at 
rest after a long day of standing or walking.  He noted that 
both his knees and his right shoulder seemed to hurt worse 
after a day of activity rather than during that activity.  He 
denied a history of popping, effusion, mechanical symptoms, 
or locking or giving way of the knees.  He also denied a 
history of shoulder trauma.  

Examination disclosed no motor, sensory or reflex deficit in 
the lower extremities or right shoulder, but right shoulder 
motion was limited to 175 degrees on forward flexion and to 
165 degrees on abduction, with a negative impingement sign, a 
negative Hawkins test, and no evidence of pain on motion.  
Muscle strength in the deltoid and upper arm areas was 5/5, 
with no point tenderness of the shoulders.  Examination of 
the knees revealed that flexion was from 0 degrees on 
extension to 125 degrees on flexion, bilaterally, with no 
evidence of effusion, no varus or valgus instability, and a 
negative drawer's sign, a negative McMurray's sign, and a 
negative Appley's grind test, bilaterally.  Strength in the 
lower extremities was 5/5, bilaterally, and there was no 
point tenderness.  X-ray studies of the right shoulder 
revealed a normal findings of the glenohumeral joint, 
acromioclavicular joint and joint interspace.  No evidence of 
bony lesions was also noted.  X-rays of the knees disclosed a 
normal joint interspace on the left with some evidence of 
minimal sclerosis but no evidence of effusion.  The 
orthopedic diagnoses were degenerative joint disease of both 
knees, with onset in 1984-1985 per review of the service 
medical records, and chronic right shoulder pain with onset 
by history and review of the service medical records in 1984-
1985.  It was noted that the etiology and diagnosis, if any, 
of the right shoulder complaints was uncertain, but the 
veteran likely did not have degenerative joint disease of the 
right shoulder.  The examiner further stated that there was 
no evidence of weakened motion, excess fatigability, 
incoordination, or loss of function in either knee or in the 
right shoulder.  

Additional private treatment records from Drs. K. and M., 
dated from March 1998 to January 2000, show that the claimant 
was seen in March 1998 and found to have normal strength and 
reflexes in his upper and lower extremities.  It was noted 
that evaluation and follow up of the veteran's complaints of 
myalgia had yielded no positive findings, and stretching 
exercises were recommended.  In October 1998, the veteran 
complained of multiple body aches, while examination revealed 
that his extremities were without edema and that pulses were 
present.  In July 1999, examination of the veteran revealed 
that he sat and stood without difficulty, had a normal gait, 
and had no edema or varicosities of the extremities.  In 
September 1999, he had no edema, varicosities, weakness, 
numbness or loss of strength or sensation of the extremities, 
and had full motion of the right shoulder with no tenderness 
or weakness of the right rotator cuff.  Entries in December 
1999 and January 2000 disclosed no motor, sensory or reflex 
deficits, no edema of the extremities, and no weakness, 
numbness or paresthesias.  

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) [codified as 
amended at  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)].  Regulations to effectuate the VCAA were 
published on August 29, 2001, with the same effective date of 
the VCAA, November 9, 2000.  In general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The record shows that the RO notified the veteran of the 
enactment of the VCAA in its letter of June 28, 2001.  
Further, the RO has requested and obtained the veteran's 
complete service medical records, as well as medical evidence 
from the private physicians identified by the veteran.  In 
addition, the RO letter of June 28, 2001, informed the 
veteran of the specific evidence needed to support his 
claims, and of the actions taken by the RO.  The veteran was 
afforded special VA orthopedic, neurological and radiographic 
examinations in July 1995 and in March and April 1998.  
Medical opinions are also of record.  The veteran was also 
afforded a personal hearing in June 1996.  The statement of 
the case, issued in August 1996, notified the veteran of the 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations, the decisions reached, and the 
reasons and bases for those decisions.  In addition, the 
statement of the case informed the veteran of his 
responsibility to submit evidence to support his claims, and 
that the RO would assist the veteran in developing facts 
pertinent to his claims.  

In light of the above, to include the RO's substantial 
compliance with the directives of the Board's August 1997 
remand directive, a remand for obtaining additional medical 
records is not necessary.  Because the Board finds that no 
additional notification or development action is required 
under the VCAA and the VA has stated that in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied, 
it would not be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).   

Governing law and regulations provide that in order to 
establish service connection for claimed disability, the 
facts, as shown by evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
on a presumptive basis for certain chronic disabilities, 
including arthritis, when manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b).  The chronicity provision of  38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as the 
Court) case law, lay observation is competent.  

The Court has held that a veteran's statements are competent 
as to the onset and continuity of symptomatology, including 
pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to service connection for a right shoulder 
disability.

Regarding this matter, the Board is cognizant of the positive 
and negative evidence of record.  As such, the Board finds 
that the benefit-of-the-doubt doctrine is applicable.  
Entitlement to service connection for a right shoulder 
disability is warranted.  

Although X-ray findings during service and after service 
remain negative and private treatment reports show normal 
findings, the Board finds that the evidence is in equipoise.  
That is, the medical evidence also shows that the veteran was 
treated during service for a right shoulder disorder, 
variously diagnosed and that following service separation, 
the veteran's complaints of right shoulder pain continued.  
Both postservice VA examinations disclosed a limitation of 
right shoulder motion.  

Based upon the veteran's ongoing complaints of right shoulder 
pain and findings of limitation of right shoulder motion on 
VA orthopedic and neurological examinations, which was 
related by a 1998 VA examiner to the veteran's in-service 
symptomatology, the Board finds that service connection is 
warranted for a right shoulder disability.  Given the 
aforementioned evidence, which is in equipoise, the Board 
finds that a right shoulder disorder was shown during active 
service, and that continuity of right shoulder symptomatology 
has been demonstrated.

Entitlement to service connection for a right knee 
disability, including arthritis.

The veteran's service medical records show that he was 
treated for right knee complaints during active service, and 
that X-ray examination of the knees in July 1989 disclosed 
mild superior patellar spurring.  The assessment in October 
1992 was probable chondromalacia.  On VA examination in July 
1995, examination of the knees revealed crepitus on passive 
flexion and extension of the knees, bilaterally, and 
limitation of flexion.  At his personal hearing held in July 
1996, the veteran testified that he continues to have pain in 
both knees.  Private treatment records show that he was seen 
for complaints of right knee symptoms, without positive 
findings on examination, and the assessment was leg pain with 
a history of arthritis or tendonitis.  The March 1998 VA 
neurological examination cited the veteran's assertion that 
his only right knee symptom was pain, while X-rays of the 
knee joints were normal except for spurring along the 
tendinous insertion along the anterior patellae on either 
side, with right patella spurs.  The diagnoses were minor 
areas of spur formation and degenerative joint disease of the 
knees of minimal, if any, significance.  

Based upon the veteran's ongoing complaints of right knee 
pain, and clinical findings of limitation of right knee 
flexion which was related by the 1998 VA examiner to the 
veteran's inservice symptomatology, the Board finds that 
service connection is warranted for a right knee disability, 
manifested by X-ray evidence of degenerative arthritis and 
objective evidence of limitation of motion.  A right knee 
disorder, including mild superior patellar spurring, was 
shown during active service, and continuity of right knee 
symptomatology following service has been demonstrated, 
including confirmation of the degenerative changes shown 
during active service.

Entitlement to service connection for a left knee disability, 
including arthritis.

With respect to this claim, the Board finds that service 
connection for a left knee disability is warranted.  The 
veteran's service medical records show that he was treated 
for left knee complaints during active service, and that X-
ray examination of the knees in July 1989 disclosed mild 
superior patellar spurring, bilaterally.  The assessment in 
October 1992 was probable chondromalacia.  On VA examination 
in July 1995, examination of the knees revealed crepitus on 
passive flexion and extension of the knees, bilaterally, and 
limitation of flexion.  At his personal hearing held in July 
1996, the veteran testified that he continues to have pain in 
both knees.  Private treatment records show that the veteran 
was seen for complaints of bilateral knee symptoms, without 
positive findings on examination, and the assessment was leg 
pain with a history of arthritis or tendonitis.  The March 
1998 VA neurological examination cited the veteran's 
assertion that his only left knee symptom was pain.  However, 
while X-rays of the knee joints were normal, spurring along 
the tendinous insertion along the anterior patellae on either 
side was noted.  The diagnoses were minor areas of spur 
formation and degenerative joint disease of the knees of 
minimal, if any, significance.  In addition, a VA examiner 
related clinical findings of limitation of left knee flexion 
to the veteran's in-service symptomatology.  

Based upon the foregoing, the Board finds that a left knee 
disability, including mild superior patella spurring, was 
shown during active service, and that continuity of left knee 
symptomatology following service has been demonstrated, 
including confirmation of degenerative changes of the left 
knee.  Service connection is warranted for a left knee 
disability, manifested by degenerative arthritis with 
limitation of left knee motion.  


ORDER

Service connection for a right shoulder disability is 
granted.  

Service connection for a right knee disability, including 
arthritis is granted.  

Service connection for a left knee disability, including 
arthritis is granted.  


REMAND

As previously noted, in a May 2001 rating action, the RO 
granted separate 30 percent ratings for the veteran's hallux 
valgus, metatarsalgia, calcaneal spurring, arthritis, and 
callous formation of the right foot and left foot.  The 
record also reflects that the veteran was told that the 
increased ratings represented a complete grant of benefits 
sought on those claims.  However, the Board points out that 
38 C.F.R. § 4.71a, Diagnostic Code 5284 notes that with 
actual loss of use of the foot a 40 percent rating is 
allowable.  As such, the RO should have issued to the veteran 
a supplemental statement of the case (SSOC).  In addition, 
review of the record indicates that the RO has not afforded 
the veteran consideration of entitlement to evaluations in 
excess of the current 30 percent ratings pursuant to referral 
under the provisions of 38 C.F.R. § 3.321(b) (2001).  It is 
noted that the record reflects that the VA examiner in 
February 2000 stated that the veteran's painful feet 
restricted him to occupations requiring minimal standing and 
walking.  It was also noted that the veteran worked as a 
truck driver.  Accordingly, possible interference with 
employment has been noted.

Because a claimant for VA compensation benefits is presumed 
to be seeking the maximum benefit allowable and because the 
veteran has not expressed a written desire to withdraw these 
issues from appellate consideration, in spite of the notice 
of the awards for the 30 percent ratings, additional 
development is warranted.

Additionally, as previously noted, there has been a 
significant change in the law during the pendency of this 
appeal, as on November 9, 2000, the VCAA became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

Because of the change in the law brought about by the VCAA, a 
remand of the veteran's increased rating issues is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to adjudicate these matters at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses and dates of treatment of all VA 
and non-VA providers of medical treatment 
and/or evaluation of the service-connected 
bilateral foot disabilities.  All 
identified providers should be requested 
to provide a copy of such treatment 
reports, not already of record.  Any 
authorization necessary for the release of 
such documents should be obtained from the 
veteran.

3.  Thereafter, after any additional 
development deemed appropriate has been 
accomplished, the RO should readjudicate 
the issues of entitlement to initial 
ratings in excess of 30 percent for 
hallux valgus, metatarsalgia, calcaneal 
spurring, arthritis, and callous 
formation of the right foot and the left 
foot, to include whether referral of the 
matters is warranted under the provisions 
of 38 C.F.R. § 3.321(b).  If any benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to ensure due process 
compliance.  The Board does not intimate any opinion as to 
the merits of the matters being remanded either favorable or 
unfavorable at this time.  No action is required of the 
veteran until he is notified.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



